This case-made was filed in this court May 20, 1914. The plaintiffs in error filed brief June 24, 1916. The defendants in error have not filed a brief, and have given no reason for not doing so.
We have examined the errors assigned in the brief of plaintiff in error, and the record upon which they are predicated, and the grounds urged for a reversal appear to be well taken. Under such a condition this court is not required to hunt authorities to support contention of defendants in error, or search the record to find some theory upon which the judgment below may be sustained; but, where the brief filed appears reasonably to sustain the assignments of error, the court will reverse the judgment, in accordance with the prayer of the petition of the plaintiff in error. Miles v. Bird,41 Okla. 428, 138 P. 789, and cases cited.
This case is therefore reversed and remanded, with instructions to the probate court to grant the prayer of proponents.